DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2019 and 08/14/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. Also, Examiner suggests removing the relative term “substantially” from the abstract.
  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“actuating member” in claims 1, 5-9, 21, 25-29, and 32-36,
“heat transfer component” in claims 6-7, 15-16, 26-27, and 35-36

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 6-7, 15-16, 26-27, and 35-36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6-7, 15-16, 26-27, and 35-36 recites the limitation “heat transfer component.” The specification does not adequately disclose or structurally describe a heat transfer component. Applicant is encouraged to point to any paragraph which describes the structure of a heat transfer component.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-2 and 21 recite the limitation “first liquid transport element.” It is unclear what structures comprise a first liquid transport element. Examiner suggests amending claims 1-2 to recite any structures associated with a liquid transport.
Claims 1, 5, and 21 recite the limitation “second liquid transport element.” It is unclear what structures comprise a second liquid transport element. Examiner suggests amending claims 1, 5, and 21 to recite any structures associated with a liquid transport.
The term “substantially” in claims 1, 5, 10, 12, 14, 19, 21, 25, 30, 32, 34, and 39 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggest removing the term “substantially” from claims 1, 5, 10, 12, 14, 19, 21, 25, 30, 32, 34, and 39. 
Claims 6-7, 15-16, 26-27, and 35-36 recites the limitation “heat transfer component.” It is unclear what structures comprise a heat transfer component. Examiner suggests amending claims 6-7, 15-16, 26-27, and 35-36 to recite any structures associated with a heat transfer component.
Claims 12-14 recites the limitation “liquid transport element.” It is unclear what structures comprise a liquid transport element. Examiner suggests amending claims 12-14 to recite any structures associated with a liquid transport element.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8, 10-13, 17, 19-22, 24,28, 30-32, 37, and 39-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bostock et al (US 2020/0237002).
Regarding claim 1, Bostock discloses a cartridge for use in an aerosol delivery device, said cartridge comprising: 
a housing (Fig. 1a #7 liquid storage portion) defining a liquid reservoir (Fig. 1a #8 disposable capsule) configured to contain an aerosol precursor composition; 
an atomizer (Fig. 1b #11 vaporizing unit) configured to receive the aerosol precursor composition and to produce an aerosol, the atomizer (Fig. 1b #11 vaporizing unit) comprising a first liquid transport element (Fig. 2 #15 fluid transfer element); 
a second liquid transport element (Fig. 2 #42 fluid supply conduit) in fluid communication with the first liquid transport element (Fig. 2 #15 fluid transfer element); 
and a microvalve (Fig. 2 #10 valve) located between the liquid reservoir (Fig. 2 #8 disposable capsule; same structure as Fig. 1a #8 disposable capsule) and the second liquid transport element (Fig. 2 #42 fluid supply conduit), 
wherein the microvalve comprises a base member (Fig. 4b #12 first body) including at least one channel defined therethrough, and at least one actuating member (Fig. 4c #34 biasing member) at least a portion of which is constructed of a shape-memory material (Fig. 4a #44 shape memory wire), and which is configured, in response to a stimulus, to move between a first position and a second position, wherein in the first position ([0095] lines 1-4 ---"The shape memory wire 44 is capable of shortening in length when exposed to heat. In its unheated state, the shape memory wire 44 has an unheated length I.sub.max and in a heated state it has a heated length I.sub.min.”), the actuating member (Fig. 4c #34 biasing member) substantially blocks fluid flow from the liquid reservoir through the channel, and in the second position, the actuating member allows fluid flow from the liquid reservoir through the channel and to the second liquid transport element ([0032] “the first body and the second body being rotatably connected to each other about a rotation axis such that the valve can be operated in an open position and a closed position based on the angular position of the first body in relation to the second body”).
Regarding claim 2, Bostock teaches the cartridge as appears above (see the rejection of claim 1), and Bostock further teaches wherein the atomizer comprises a heating member (Fig. 2 #13 heating element), wherein at least a portion of the heating member (Fig. 2 #13 heating element) is disposed proximate the first liquid transport element (Fig. 2 #15 fluid transfer element), and wherein the stimulus comprises heat generated by the heating member (Fig. 2 #13 heating element) ([0101] lines 8-14 ---"However, in an alternative embodiment (not illustrated), the electrical supply wire 46 may be excluded and the shape memory wire 44 may be arranged in the electronic cigarette 2 in direct proximity to the heater. Arranging the shape-memory wire 44 in proximity to the heater can enable the residual heat from the heater to be used for activating the memory wire 44.”).
Regarding claim 4, Bostock teaches the cartridge as appears above (see the rejection of claim 1), and Bostock further teaches wherein the actuating member (Fig. 2 #10 valve) comprises a lifting plate (Fig. 4b #18 second body) positioned proximate the channel.
Regarding claim 8, Bostock teaches the cartridge as appears above (see the rejection of claim 1), and Bostock further teaches wherein at least a portion of the actuating member (Fig. 4c #34 biasing member) is constructed of a shape-memory alloy material (Fig. 4a #44 shape memory wire).
Regarding claim 10, Bostock teaches the cartridge as appears above (see the rejection of claim 1), and Bostock further teaches wherein the base member of the microvalve (Fig. 2 #10 valve) is constructed of a substantially non-porous material (Examiner considers the porosity of the material which the microvalve is constructed from to be a matter of design choice since Applicant has not disclosed that constructing the microvalve from a non-porous material solves any particular purpose and it appears that the invention would perform equally well with the microvalve being made from a porous material.).
Regarding claim 11, Bostock teaches the cartridge as appears above (see the rejection of claim 1), and Bostock further teaches wherein the base member of the microvalve (Fig. 2 #10 valve) is constructed of a material that is at least partially porous (Examiner considers the porosity of the material which the microvalve is constructed from to be a matter of design choice since Applicant has not disclosed that constructing the microvalve from a partially-porous material solves any particular purpose and it appears that the invention would perform equally well with the microvalve being made from a non-porous material.).
Regarding claim 12, Bostock discloses a cartridge for use in an aerosol delivery device, said cartridge comprising: 
a housing (Fig. 1a #7 liquid storage portion) defining a liquid reservoir (Fig. 1a #8 liquid storage portion) configured to contain an aerosol precursor composition; 
an atomizer (Fig. 1b #11 vaporization unit) configured to receive the aerosol precursor composition and to produce an aerosol, the atomizer (Fig. 1b #11 vaporization unit) comprising a liquid transport element (Fig. 2 #15 fluid transfer element); 
and a microvalve (Fig. 2 #10 valve) located between the liquid reservoir (Fig. 2 #8 disposable capsule; same structure as Fig. 1a #8 disposable capsule) and the liquid transport element (Fig. 2 #15 fluid transfer element), 
wherein the microvalve comprises a base member (Shown in the figure below) including at least one channel defined therethrough, and at least one actuating member comprising a spring (Fig. 8c #44 actuator) and plunger (Fig. 8c #12 first body) mechanism, wherein at least a portion of the actuating member comprises a shape-memory material ([0116] lines 7-10 ---"The actuator 44 can also comprise a shape memory wire 44 and be connected to a resistive heating wire 46 as described in connection with the previous embodiments.”), which is configured, in response to a stimulus, to move between a first position (Fig. 8d) and a second position (Fig. 8c), wherein in the first position (Fig. 8d), the actuating member (Fig. 8c #44 actuator and Fig. 8c #12 first body) substantially blocks fluid flow from the liquid reservoir (Fig. 1a #8 liquid storage portion) through the channel, and in the second position (Fig. 8c), the actuating member (Fig. 8c #44 actuator and Fig. 8c #12 first body) allows fluid flow from the liquid reservoir through the channel and to the liquid transport element (Fig. 1a #8 liquid storage portion).

    PNG
    media_image1.png
    528
    518
    media_image1.png
    Greyscale

Regarding claim 13, Bostock teaches the cartridge as appears above (see the rejection of claim 12), and Bostock further teaches wherein the atomizer comprises a heating member (Fig. 2 #13 heating element), wherein at least a portion of the heating member (Fig. 2 #13 heating element) is disposed proximate the first liquid transport element (Fig. 2 #15 fluid transfer element), and wherein the stimulus comprises heat generated by the heating member (Fig. 2 #13 heating element) ([0101] lines 8-14 ---"However, in an alternative embodiment (not illustrated), the electrical supply wire 46 may be excluded and the shape memory wire 44 may be arranged in the electronic cigarette 2 in direct proximity to the heater. Arranging the shape-memory wire 44 in proximity to the heater can enable the residual heat from the heater to be used for activating the memory wire 44.”).
Regarding claim 17, Bostock teaches the cartridge as appears above (see the rejection of claim 12), and Bostock further teaches wherein at least a portion of the actuating member (Fig. 4c #34 biasing member) is constructed of a shape-memory alloy material (Fig. 4a #44 shape memory wire).
Regarding claim 19, Bostock teaches the cartridge as appears above (see the rejection of claim 12), and Bostock further teaches wherein the base member of the microvalve (Fig. 2 #10 valve) is constructed of a substantially non-porous material (Examiner considers the porosity of the material which the microvalve is constructed from to be a matter of design choice since Applicant has not disclosed that constructing the microvalve from a non-porous material solves any particular purpose and it appears that the invention would perform equally well with the microvalve being made from a porous material.).
Regarding claim 20, Bostock teaches the cartridge as appears above (see the rejection of claim 12), and Bostock further teaches wherein the base member of the microvalve (Fig. 2 #10 valve) is constructed of a material that is at least partially porous (Examiner considers the porosity of the material which the microvalve is constructed from to be a matter of design choice since Applicant has not disclosed that constructing the microvalve from a partially-porous material solves any particular purpose and it appears that the invention would perform equally well with the microvalve being made from a non-porous material.).
Regarding claim 21, Bostock discloses an aerosol delivery device comprising: 
a control unit (Fig. 2 #62 control unit) that includes a power source (Fig. 2 #60 power unit) and a control component (Fig. 2 #64 flow sensor); 
and a cartridge comprising: 
a housing (Fig. 1a #7 liquid storage portion) defining a liquid reservoir (Fig. 1a #8 liquid storage portion) configured to contain an aerosol precursor composition; 
an atomizer (Fig. 1b #11 vaporization unit) configured to receive the aerosol precursor composition and to produce an aerosol, the atomizer (Fig. 1b #11 vaporization unit) comprising a liquid transport element (Fig. 2 #15 fluid transfer element); 
and a microvalve (Fig. 2 #10 valve) located between the liquid reservoir (Fig. 2 #8 disposable capsule; same structure as Fig. 1a #8 disposable capsule) and the liquid transport element (Fig. 2 #15 fluid transfer element), 
wherein the control unit (Fig. 2 #62 control unit) is configured to generate the stimulus ([0076] lines 6-9 ---"The control unit 62 is configured to receive and process manual input data and sensor data in order to activate a heater and the overall operation of the electronic cigarette 2.”), 
wherein the microvalve comprises a base member (Fig. 4b #12 first body) including at least one channel defined therethrough, and at least one actuating member (Fig. 4c #34 biasing member) at least a portion of which is constructed of a shape-memory material (Fig. 4a #44 shape memory wire), and which is configured, in response to a stimulus, to move between a first position and a second position, wherein in the first position ([0095] lines 1-4 ---"The shape memory wire 44 is capable of shortening in length when exposed to heat. In its unheated state, the shape memory wire 44 has an unheated length I.sub.max and in a heated state it has a heated length I.sub.min.”), the actuating member (Fig. 4c #34 biasing member) substantially blocks fluid flow from the liquid reservoir through the channel, and in the second position, the actuating member allows fluid flow from the liquid reservoir through the channel and to the second liquid transport element ([0032] “the first body and the second body being rotatably connected to each other about a rotation axis such that the valve can be operated in an open position and a closed position based on the angular position of the first body in relation to the second body”).
Regarding claim 22, Bostock teaches the device as appears above (see the rejection of claim 21), and Bostock further teaches wherein the atomizer comprises a heating member (Fig. 2 #13 heating element), wherein at least a portion of the heating member (Fig. 2 #13 heating element) is disposed proximate the first liquid transport element (Fig. 2 #15 fluid transfer element), and wherein the stimulus comprises heat generated by the heating member (Fig. 2 #13 heating element) ([0101] lines 8-14 ---"However, in an alternative embodiment (not illustrated), the electrical supply wire 46 may be excluded and the shape memory wire 44 may be arranged in the electronic cigarette 2 in direct proximity to the heater. Arranging the shape-memory wire 44 in proximity to the heater can enable the residual heat from the heater to be used for activating the memory wire 44.”).
Regarding claim 24, Bostock teaches the cartridge as appears above (see the rejection of claim 21), and Bostock further teaches wherein the actuating member (Fig. 2 #10 valve) comprises a lifting plate (Fig. 4b #18 second body) positioned proximate the channel.
Regarding claim 28, Bostock teaches the cartridge as appears above (see the rejection of claim 21), and Bostock further teaches wherein at least a portion of the actuating member (Fig. 4c #34 biasing member) is constructed of a shape-memory alloy material (Fig. 4a #44 shape memory wire).
Regarding claim 30, Bostock teaches the cartridge as appears above (see the rejection of claim 21), and Bostock further teaches wherein the base member of the microvalve (Fig. 2 #10 valve) is constructed of a substantially non-porous material (Examiner considers the porosity of the material which the microvalve is constructed from to be a matter of design choice since Applicant has not disclosed that constructing the microvalve from a non-porous material solves any particular purpose and it appears that the invention would perform equally well with the microvalve being made from a porous material.).
Regarding claim 31, Bostock teaches the cartridge as appears above (see the rejection of claim 21), and Bostock further teaches wherein the base member of the microvalve (Fig. 2 #10 valve) is constructed of a material that is at least partially porous (Examiner considers the porosity of the material which the microvalve is constructed from to be a matter of design choice since Applicant has not disclosed that constructing the microvalve from a partially-porous material solves any particular purpose and it appears that the invention would perform equally well with the microvalve being made from a non-porous material.).
Regarding claim 32, Bostock discloses an aerosol delivery device comprising: 
a control unit (Fig. 2 #62 control unit) that includes a power source (Fig. 2 #60 power unit) and a control component (Fig. 2 #64 flow sensor); 
and a cartridge comprising: 
a housing (Fig. 1a #7 liquid storage portion) defining a liquid reservoir (Fig. 1a #8 liquid storage portion) configured to contain an aerosol precursor composition; 
an atomizer (Fig. 1b #11 vaporization unit) configured to receive the aerosol precursor composition and to produce an aerosol, the atomizer (Fig. 1b #11 vaporization unit) comprising a liquid transport element (Fig. 2 #15 fluid transfer element); 
and a microvalve (Fig. 2 #10 valve) located between the liquid reservoir (Fig. 2 #8 disposable capsule; same structure as Fig. 1a #8 disposable capsule) and the liquid transport element (Fig. 2 #15 fluid transfer element), 
wherein the microvalve comprises a base member (Shown in the figure below) including at least one channel defined therethrough, 
and an actuating member (Fig. 8c #44 actuator and Fig. 8c #12 first body) at least a portion of which comprises a shape-memory material and which is configured, in response to a stimulus ([0116] lines 7-10 ---"The actuator 44 can also comprise a shape memory wire 44 and be connected to a resistive heating wire 46 as described in connection with the previous embodiments.”), to move between a first position (Fig. 8d) and a second position (Fig. 8c),  wherein in the first position (Fig. 8d), the actuating member (Fig. 8c #44 actuator and Fig. 8c #12 first body) substantially blocks fluid flow from the liquid reservoir (Fig. 1a #8 liquid storage portion) through the channel, and in the second position (Fig. 8c), the actuating member (Fig. 8c #44 actuator and Fig. 8c #12 first body) allows fluid flow from the liquid reservoir (Fig. 1a #8 liquid storage portion) through the channel and to the liquid transport element (Fig. 2 #15 fluid transfer element), 
and wherein the actuating member comprises a spring (Fig. 8c #44 actuator) and plunger (Fig. 8c #12 first body) mechanism. 

    PNG
    media_image1.png
    528
    518
    media_image1.png
    Greyscale

Regarding claim 33, Bostock teaches the device as appears above (see the rejection of claim 32), and Bostock further teaches wherein the atomizer comprises a heating member (Fig. 2 #13 heating element), wherein at least a portion of the heating member (Fig. 2 #13 heating element) is disposed proximate the first liquid transport element (Fig. 2 #15 fluid transfer element), and wherein the stimulus comprises heat generated by the heating member (Fig. 2 #13 heating element) ([0101] lines 8-14 ---"However, in an alternative embodiment (not illustrated), the electrical supply wire 46 may be excluded and the shape memory wire 44 may be arranged in the electronic cigarette 2 in direct proximity to the heater. Arranging the shape-memory wire 44 in proximity to the heater can enable the residual heat from the heater to be used for activating the memory wire 44.”).
Regarding claim 37, Bostock teaches the device as appears above (see the rejection of claim 32), and Bostock further teaches wherein at least a portion of the actuating member (Fig. 4c #34 biasing member) is constructed of a shape-memory alloy material (Fig. 4a #44 shape memory wire).
Regarding claim 39, Bostock teaches the device as appears above (see the rejection of claim 32), and Bostock further teaches wherein the base member of the microvalve (Fig. 2 #10 valve) is constructed of a substantially non-porous material (Examiner considers the porosity of the material which the microvalve is constructed from to be a matter of design choice since Applicant has not disclosed that constructing the microvalve from a non-porous material solves any particular purpose and it appears that the invention would perform equally well with the microvalve being made from a porous material.).
Regarding claim 40, Bostock teaches the device as appears above (see the rejection of claim 32), and Bostock further teaches wherein the base member of the microvalve (Fig. 2 #10 valve) is constructed of a material that is at least partially porous (Examiner considers the porosity of the material which the microvalve is constructed from to be a matter of design choice since Applicant has not disclosed that constructing the microvalve from a partially-porous material solves any particular purpose and it appears that the invention would perform equally well with the microvalve being made from a non-porous material.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostock et al (US 2020/0237002) as applied to claim 1, in view of Ichiki et al (US 20150028235).
Regarding claim 9, Bostock teaches the cartridge as appears above (see the rejection of claim 1), but does not teach wherein at least a portion of the actuating member is constructed of a shape-memory polymer material.
Nonetheless, Ichiki teaches wherein at least a portion of the actuating member is constructed of a shape-memory polymer material ([0095] lines 17-22 ---“… stimuli-responsive materials (e.g., smart polymers) may be used in channel formation and/or substrate formation so that liquid transfer may be influenced by changes in the nature of the channels, such as changing the shape, conductivity, and the like of the channels in response to applied heat, electric fields, or the like.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Bostock by incorporating the shape-memory polymer material as taught by Ichiki for the purpose of changing the shape, conductivity, and the like of the channels in response to applied heat.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostock et al (US 2020/0237002) as applied to claim 12, in view of Ichiki et al (US 2015/0028235).
Regarding claim 18, Bostock teaches the cartridge as appears above (see the rejection of claim 12), but does not teach wherein at least a portion of the actuating member is constructed of a shape-memory polymer material.
Nonetheless, Ichiki teaches wherein at least a portion of the actuating member is constructed of a shape-memory polymer material ([0095] lines 17-22 ---“… stimuli-responsive materials (e.g., smart polymers) may be used in channel formation and/or substrate formation so that liquid transfer may be influenced by changes in the nature of the channels, such as changing the shape, conductivity, and the like of the channels in response to applied heat, electric fields, or the like.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Bostock by incorporating the shape-memory polymer material as taught by Ichiki for the purpose of changing the shape, conductivity, and the like of the channels in response to applied heat.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostock et al (US 2020/0237002) as applied to claim 21, in view of Ichiki et al (US 2015/0028235).
Regarding claim 29, Bostock teaches the cartridge as appears above (see the rejection of claim 21), but does not teach wherein at least a portion of the actuating member is constructed of a shape-memory polymer material.
Nonetheless, Ichiki teaches wherein at least a portion of the actuating member is constructed of a shape-memory polymer material ([0095] lines 17-22 ---“… stimuli-responsive materials (e.g., smart polymers) may be used in channel formation and/or substrate formation so that liquid transfer may be influenced by changes in the nature of the channels, such as changing the shape, conductivity, and the like of the channels in response to applied heat, electric fields, or the like.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Bostock by incorporating the shape-memory polymer material as taught by Ichiki for the purpose of changing the shape, conductivity, and the like of the channels in response to applied heat.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostock et al (US 2020/0237002) as applied to claim 32, in view of Ichiki et al (US 2015/0028235).
Regarding claim 38, Bostock teaches the cartridge as appears above (see the rejection of claim 32), but does not teach wherein at least a portion of the actuating member is constructed of a shape-memory polymer material.
Nonetheless, Ichiki teaches wherein at least a portion of the actuating member is constructed of a shape-memory polymer material ([0095] lines 17-22 ---“… stimuli-responsive materials (e.g., smart polymers) may be used in channel formation and/or substrate formation so that liquid transfer may be influenced by changes in the nature of the channels, such as changing the shape, conductivity, and the like of the channels in response to applied heat, electric fields, or the like.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Bostock by incorporating the shape-memory polymer material as taught by Ichiki for the purpose of changing the shape, conductivity, and the like of the channels in response to applied heat.

Allowable Subject Matter
Claims 3, 6-7, 14-16, 23, 25-27, and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art does disclose, teach, or suggest the limitations of claims 3, 5-7, 14-16, 23, 25-27, and 34-36.
		
	For claims 3 and 23:
	The cited prior art does not disclose, teach, or suggest the actuating member comprises an extending cup positioned proximate the channel. 

	For claims 6-7, 15-16, 26-27, and 35-36:
	The cited prior art does not disclose, teach, or suggest a heat transfer component configured to transfer heat from the heating member to the actuating member. 
	The closest prior art would be Macko et al (US 2019/0093783). Macko teaches a heat transfer component, however this heat transfer component appears to be a heating element. The structural limitations for the heat transfer components of the claimed invention and Macko are not the same.
	
	For claims 5, 14, 25, and 34:
	The cited prior art does not disclose, teach, or suggest the base member includes a pair of channels, and wherein in the first position, the actuating member substantially blocks fluid flow from the liquid reservoir through the pair of channels, and in the second position, the actuating member allows fluid flow from the liquid reservoir through the pair of channels.
	The closest prior art would be Johnson et al (US 5,325,880). Johnson teaches a base member having two channels. However, Johnson does not teach the actuating member substantially blocks fluid flow from the liquid reservoir through the pair of channels, and in the second position, the actuating member allows fluid flow from the liquid reservoir through the pair of channels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761